Exhibit 10.1
Final
AGREEMENT
          This Agreement made as of the 23rd day of September, 2010 by and
between Tollgrade Communications, Inc., a Pennsylvania corporation (the
“Corporation”), and Edward H. Kennedy, an individual residing in the
Commonwealth of Virginia and an employee of the Corporation (the “Executive”).
WITNESSETH:
          WHEREAS, the Compensation Committee of the Board of Directors of the
Corporation has determined that it is in the best interests of the Corporation
to enter into this Agreement with the Executive; and
          WHEREAS, the Executive desires to obtain certain benefits in the event
his employment is terminated;
          NOW, THEREFORE, the parties hereto, each intending to be legally bound
hereby, agree as follows:

1.   Definition of Terms. The following terms when used in this Agreement shall
have the meaning hereafter set forth:

  (a)   “Annual Salary Adjustment Percentage” shall mean the mean average
percentage increase in base salary for all members of the Executive Council of
the Corporation during the two full calendar years immediately preceding the
time to which such percentage is being applied; provided, however, that if after
a Change-in-Control, as hereinafter defined, there should be a significant
change in the number of members of the Executive Council of the Corporation or
in the manner in which they are compensated, then the foregoing definition shall
be changed by substituting for the phrase “Executive Council of the Corporation”
the phrase “persons then performing the functions performed by the Executive
Council of the Corporation as of the date of this Agreement.”     (b)  
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.     (c)   “Board” or
“Board of Directors” means the Board of Directors of the Corporation.     (d)  
“Cause for Termination” shall be limited solely and exclusively to any of the
following grounds:

  (i)   Fraud, misappropriation, theft, embezzlement or other willful and
deliberate acts of similar dishonesty;

1



--------------------------------------------------------------------------------



 



  (ii)   Conviction of, or a plea of guilty or nolo contendre to, a felony or a
crime involving moral turpitude;     (iii)   Illegal use of drugs in the
workplace;     (iv)   Intentional and willful misconduct that subjects the
Corporation to criminal liability or material civil liability;     (v)   Willful
and deliberate breach of the Executive’s duty of loyalty, including, but not
limited to, the diversion or usurpation of corporate opportunities properly
belonging to the Corporation;     (vi)   Willful and deliberate disregard of the
Corporation’s published policies and procedures in any material respect;    
(vii)   Willful and material breach or violation of the Corporation’s Code of
Ethics for Senior Executive and Financial Officers or a material breach or
violation of the Corporation’s Code of Business Conduct and Ethics;     (viii)  
Willful and deliberate breach or violation of any of the material terms of this
Agreement, including but not limited to, the covenants and restrictions set
forth in Sections 5 and 6 of this Agreement;     (ix)   Willful and deliberate
insubordination, willful and deliberate refusal to perform, or willful gross
neglect in the performance of, his duties or responsibilities, or willful and
deliberate refusal to follow the proper instructions of the Board of Directors
or the Corporate Governance Committee thereof, if any; or     (x)   Failure of
the Executive to fully cooperate as directed by the Corporation in any action,
litigation, investigation or other proceeding brought against the Corporation
before or by any Governmental Authority.

      For purposes of this definition, no act, or failure to act, on the
Executive’s part shall be considered “deliberate,” “intentional” or “willful”
unless done, or omitted to be done, by the Executive with a lack of good faith
and with a lack of reasonable belief that his action or omission was in the best
interests of the Corporation.     (e)   “Change-in-Control” shall be deemed to
have occurred as of the first day any one or more of the following conditions
shall have been satisfied:

  (i)   Any Person (other than the Person in control of the Corporation as of
the date of this Agreement, or other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation, or a corporation
owned directly or indirectly by the stockholders of the

2



--------------------------------------------------------------------------------



 



      Corporation in substantially the same proportions as their ownership of
stock of the Corporation), becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporation representing more than 35% of the combined
voting power of the Corporation’s then outstanding securities.     (ii)   The
directors, and if required, the stockholders of the Corporation approve:

  (A)   A plan of liquidation of the Corporation;     (B)   An agreement for the
sale or disposition of all or substantially all of the Corporation’s assets; or
    (C)   A merger, consolidation, or reorganization of the Corporation with or
involving any other entity, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 65% of the combined voting power of the voting
securities of the Corporation (or such surviving entity) outstanding immediately
after such merger, consolidation, or reorganization.

  (iii)   The Incumbent Directors cease for any reason to constitute at least a
majority of the Board of Directors.

      “Change-in-Control” shall not include, however, a restructuring,
reorganization, merger, or other change in capitalization in which the Persons
who own an interest in the Corporation on the date hereof (the “Current Owners”)
(or any individual or entity which receives from a Current Owner an interest in
the Corporation through will or the laws of descent and distribution) maintain
more than a 65% interest in the resultant entity.         Furthermore, in no
event shall a Change-in-Control be deemed to have occurred, with respect to the
Executive, if the Executive is part of a purchasing group which consummates the
Change-in-Control transaction. The Executive shall be deemed “part of a
purchasing group” for purposes of the preceding sentence if the Executive is an
equity participant or has agreed to become an equity participant in the
purchasing company or group (except for (A) passive ownership of less than 5% of
the voting equity securities of the purchasing company; or (B) ownership of
equity participation in the purchasing company or group which is otherwise
deemed not to be significant, as determined prior to the Change-in-Control by a
majority of the nonemployee continuing members of the Board of Directors).

3



--------------------------------------------------------------------------------



 



  (f)   “Code” means the United States Internal Revenue Code of 1986, as
amended, and any successors thereto.     (g)   “Confidential Information” has
the meaning set forth in Section 5(a) hereof.     (h)   “Contract Payment(s)”
has the meaning set forth in Section 4(e) hereof.     (i)   “Current Owners” has
the meaning set forth in Section 1(e) hereof.     (j)   “Date of Termination”
shall mean:

  (i)   if the Executive’s employment is terminated for Disability, the date
such employment is terminated as specified in the Notice of Termination given to
the Executive;     (ii)   if the Executive terminates due to his death or
Retirement, the date of death or Retirement, respectively;     (iii)   if the
Executive decides to terminate employment upon Good Reason for Termination, the
date of such termination after the Corporation has been notified of the
Executive’s decision to terminate employment and the expiration of any
applicable cure period;     (iv)   if the Executive’s employment is terminated
for any other reason, the later of the date on which a termination becomes
effective pursuant to a Notice of Termination or the date on which Executive has
incurred a Separation from Service as defined in Section 409A of the Code; or  
  (v)   the date of expiration of the term of this Agreement, unless such term
has extended as provided in Section 10 of this Agreement.

  (k)   “Disability” shall mean such incapacity as causes the Executive to meet
one of the following requirements:

  (i)   the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or     (ii)   the Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Corporation.

4



--------------------------------------------------------------------------------



 



      In the case of (i), a determination of Disability shall be made by a
physician satisfactory to both the Executive and the Corporation, provided that
if the Executive and the Corporation do not agree on a physician, the Executive
and the Corporation shall each select a physician and these two together shall
select a third physician, whose determination as to disability shall be binding
on all parties.     (l)   “Equity” shall mean any Option, Restricted Stock,
Stock Appreciation Right or other equity-based compensatory award issued or
granted by the Corporation.     (m)   “Exchange Act” means the United States
Securities Exchange Act of 1934, as amended, and any successor thereto.     (n)
  “Excise Tax” has the meaning set forth in Section 4(e) hereof.     (o)  
“Executive Council” means the Chief Executive Officer of the Corporation and his
direct reports.     (p)   “Good Reason for Termination” shall mean the
separation from service of the Executive within two years following the initial
existence of one or more of the following conditions arising without the consent
of the Executive:

  (i)   a material diminution of the Executive’s base compensation;     (ii)   a
material diminution in the Executive’s authority, duties or responsibilities;  
  (iii)   a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board of Directors;     (iv)   a
material diminution in the budget over which the Executive retains authority,
except that this shall not include a reduction in the Corporation’s budget
generally;     (v)   a material change in the geographic location at which the
Executive must perform the services     (vi)   any failure of the Corporation to
continue to reimburse the Executive for his reasonable commuting expenses from
Fairfax, Virginia, or any requirement that the Executive relocate his personal
residence from such location; or     (vii)   any other action or inaction that
constitutes a material breach by the Corporation of this Agreement.



5



--------------------------------------------------------------------------------



 



  (q)   “Governmental Authority” means any federal, state or local court,
administrative agency or commission, legislative body, or other governmental
authority or instrumentality.     (r)   “Gross-Up Payment” has the meaning set
forth in Section 4(e) hereof.     (s)   “Incumbent Directors” shall mean the
individuals who, as of the date hereof, constitute the Board, together with any
individual who becomes a director subsequent to the date hereof whose election,
or nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent
Directors, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.     (t)   “Notice of Termination” shall mean a written statement
which sets forth the specific reason for termination and, if such is claimed to
be Cause for Termination or Good Reason for Termination, in reasonable detail
the facts and circumstances which indicate that such is Cause for Termination or
Good Reason for Termination together (in the case of Cause for Termination) with
notice of the time and place of the meeting of the Board of Directors called to
consider such matter in accordance with Section 3 hereof.     (u)   “Options”
shall mean any stock options issued pursuant to any present or future stock
option plan or equity compensation plan of the Corporation.     (v)   “Person”
shall have the meaning ascribed to such term in Section 3(a)(9) of the Exchange
Act and used in Sections 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d) thereof.     (w)   “Restricted Stock” shall mean any restricted
stock awards or restricted stock units issued pursuant to any present or future
restricted stock plan or equity compensation plan of the Corporation.     (x)  
“Retirement” shall mean a termination of the Executive’s employment after age 65
or in accordance with any mandatory retirement arrangement with respect to an
earlier age agreed to by the Executive.     (y)   “Stock Appreciation Rights”
shall mean any stock appreciation rights issued pursuant to any equity
compensation plan of the Corporation or any future stock appreciation rights
plan.

6



--------------------------------------------------------------------------------



 



2.   Employment.

  (a)   Subject to the terms and conditions set forth herein, the Corporation
hereby agrees to employ the Executive as of the date hereof as its Chief
Executive Officer, and the Executive hereby accepts such employment. The duties
of the Executive shall be as determined from time to time by the Board of
Directors, but shall at all times be consistent in scope and authority with
those commonly associated with the position of chief executive officer of a
publicly-held company, and in all cases shall be substantially similar to those
currently performed by the Executive as of the date hereof.     (b)   The
Executive’s base salary initially shall be set at $350,000 per annum paid in
equal semi-monthly installments. The Executive shall be entitled to such
increases or decreases (subject to Section 1(o)(i) hereof) in base salary as the
Compensation Committee of the Board of Directors may determine from time to time
in accordance with its regular compensation review practices; provided that,
such base salary must be increased each year by at least the amount of the
Annual Salary Adjustment Percentage. The Executive’s annual vacation is four
weeks.     (c)   The Executive shall receive annual bonuses subject to and in
such amount as shall be determined based upon the achievement of performance
objectives established by the Compensation Committee of the Board of Directors
pursuant to the Corporation’s Management Incentive Compensation Plan at the
level specified for the Corporation’s Chief Executive Officer.     (d)   The
Executive shall be eligible to participate in all group insurance programs,
retirement income (pension) plans, and such other benefits made available by the
Corporation to its employees and executives commensurate with the Executive’s
position in the Corporation in accordance with the terms of said programs and
plans. Executive represents that he is eligible to participate in a previous
employer’s medical insurance program until Executive reaches age 65. For as long
as Executive continues to participate in said program, Executive agrees that he
will not elect medical insurance coverage under the Corporation’s health
insurance program, and the Corporation agrees to reimburse Executive for any
premium costs incurred by Executive to maintain said coverage under his previous
employer’s program.     (e)   It is the parties’ understanding that the
Executive shall be entitled to a seat on the Corporation’s Board of Directors
during the term of this Agreement. Accordingly, the Corporation agrees to
nominate the Executive on its slate of Board candidates and recommend to the
shareholders that the Executive be elected to the Board at each meeting of the
Corporation’s shareholders at which the election of directors is to be
considered.

3.   Termination by the Corporation Due to Cause for Termination; Termination by
the Executive for Good Reason.

7



--------------------------------------------------------------------------------



 



  (a)   Should Cause for Termination exist, the Board of Directors by resolution
duly adopted at a meeting of the Board may terminate the Executive’s employment
due to Cause for Termination by delivering a Notice of Termination.
Notwithstanding the foregoing, the Executive will have 30 days after receiving
the Notice of Termination to correct the act or acts constituting Cause for
Termination, to provide to the Board of Directors a written response explaining
why his actions do not constitute Cause for Termination, and/or to request a
review of the Board’s decision. In the event the Executive continues to engage
in the conduct constituting Cause for Termination for such period, does not
provide a response reasonably satisfactory to the Board, and/or does not request
further review by the Board of Directors, as the case may be, the Board may make
a final determination that the Executive has engaged in conduct constituting
Cause for Termination and may terminate the Executive at any time after the end
of the 30-day period.     (b)   The Executive may terminate his employment for
Good Reason for Termination by delivering to the Board of Directors a Notice of
Termination. Notwithstanding the foregoing, the Corporation will have 30 days
after receiving the Notice of Termination to correct the conditions constituting
Good Reason for Termination. If the Corporation fails to correct such conditions
within such period, then the Executive may terminate his employment at any time
after the end of the 30-day period.

4.   Payments and Terms Following Termination of Employment or a
Change-in-Control.

  (a)   If during the term of this Agreement (i) the Executive dies or incurs a
Disability, (ii) the Executive’s employment with the Corporation shall be
terminated by the Executive (other than for Good Reason for Termination),
(iii) the Executive’s employment with the Corporation shall be terminated by the
Corporation in accordance with Section 3(a) hereof, or (iv) the Executive’s
employment with the Corporation shall be terminated for Retirement, then the
Corporation shall have no obligations hereunder to the Executive other than
(A) to pay in cash any unpaid portion of the Executive’s base salary for the
period from the last period for which the Executive was paid to the Date of
Termination, (B) in the case of death, Disability or Retirement, to pay a pro
rata portion, based upon the number of months of the Executive’s employment
during the year of termination, of any annual bonus program or agreement in
effect for such year based upon the then projected achievement of performance
objectives for such year (including, without limitation, the bonus program
contemplated under Section 2(c) hereof), and (C) to pay to the Executive any
sums that shall be due in accordance with any applicable policies, practices and
benefit plans of the Corporation then in effect. In the event of Executive’s
death, all such payments shall be made to Executive’s spouse, should she survive
him, or if she does not, to Executive’s estate. Notwithstanding anything to the
contrary with respect to any agreement, policy, practice or benefit applicable
to the payment of any amounts under this Section

8



--------------------------------------------------------------------------------



 



      4(a) hereof, such amounts shall be paid to the Executive on or before
March 15 of the year following the Executive’s Date of Termination.     (b)  
If, during the term of this Agreement or at the expiration of the term of this
Agreement due to its non-renewal as the result of the Corporation having given
notice of non-renewal to Executive under Section 10 herein, the Executive’s
employment with the Corporation shall have terminated at any time during the
period commencing six months prior to the date of a Change-in-Control and ending
on the third anniversary of the date of a Change-in-Control other than under the
circumstances above described in Section 4(a), then the Corporation shall pay to
the Executive the following amounts, in a lump sum, subject to Section 4(g), no
later than March 15 of the calendar year following the year in which the later
of the Executive’s Date of Termination or the Change in Control occurs (less any
amounts paid to the Executive pursuant to subsection (c) of this Section 4):

  (i)   in cash any unpaid portion of the Executive’s full base salary for the
period from the last period for which the Executive was paid to the Date of
Termination, or the date of the Change-in-Control, as the case may be; and    
(ii)   an amount in cash equal to the product obtained by multiplying by three
the sum of

  (A)   the greater of

  (1)   the Executive’s annual base salary for the year in effect on the Date of
Termination (provided that in the case of Termination for Good Reason by the
Executive the date immediately preceding the date of the event which gave rise
to the Termination for Good Reason by the Executive shall be used instead of the
Date of Termination)         or     (2)   the Executive’s annual base salary for
the year in effect on the date of the Change-in-Control;         plus

  (B)   the greater of

  (1)   the average annual cash award received by the Executive as incentive
compensation or bonus for the two calendar years immediately preceding the Date
of Termination (provided that in the case of Termination for Good Reason by the
Executive the date immediately preceding the date of the

9



--------------------------------------------------------------------------------



 



      event which gave rise to the Termination for Good Reason by the Executive
shall be used instead of the Date of Termination)         or     (2)   the
average annual cash award received by the Executive as incentive compensation or
bonus for the two calendar years immediately preceding the date of the
Change-in-Control.

  (c)   If, during the term of this Agreement or at the expiration of the term
of this Agreement due to its non-renewal as the result of the Corporation having
given notice of non-renewal to Executive under Section 10 herein, the
Executive’s employment with the Corporation shall have terminated other than
under the circumstances above described in subsections 4(a) or 4(b) (for example
and without limitation, if the Corporation terminates the Executive’s employment
other than based on Cause for Termination or if the Executive terminates his
employment based on Good Reason for Termination), then the Corporation shall pay
to the Executive the following amounts, in a lump sum , within the time period
set forth in Section 4(g), but in no event later than March 15 of the calendar
year following the year in which the Executive’s Date of Termination occurs
(provided, however, that if a Change-in-Control occurs within six months
following the Date of Termination, the Executive shall be entitled to the
amounts set forth in subsection (b) above reduced by the amounts paid to the
Executive pursuant to this subsection (c) of this Section 4):

  (i)   in cash any unpaid portion of the Executive’s full base salary for the
period from the last period for which the Executive was paid to the Date of
Termination; and     (ii)   an amount in cash equal to the product obtained by
multiplying by two the sum of

  (A)   the Executive’s annual base salary for the year in effect on the Date of
Termination (provided that in the case of Termination for Good Reason by the
Executive the date immediately preceding the date of the event which gave rise
to the Termination for Good Reason by the Executive shall be used instead of the
Date of Termination);

      plus

  (B)   the average annual cash award received by the Executive as incentive
compensation or bonus for the two calendar years immediately preceding the Date
of Termination (provided that in the case of Termination for Good Reason by the

10



--------------------------------------------------------------------------------



 



      Executive the date immediately preceding the date of the event which gave
rise to the Termination for Good Reason by the Executive shall be used instead
of the Date of Termination).

  (d)   If the Executive’s employment should terminate under such circumstances
as entitle the Executive to receive payments pursuant to subsection (b) or
subsection (c) of this Section 4, the Corporation shall reimburse the Executive
for any reasonable fees or other costs incurred by the Executive in retaining
and continuing the services of an executive placement agency during the period
beginning on the Date of Termination and ending on the earlier to occur of
(i) the second anniversary of the Date of Termination and (ii) the date on which
the Executive becomes employed by another Person or becomes self-employed. The
Executive shall be required to substantiate these expenses and must request
reimbursement from the Corporation, and reimbursement by the Corporation shall
be made as soon as administratively possible after receiving the request but no
later than the end of the third calendar year following the Executive’s Date of
Termination.     (e)   If any payment or payments (“Contract Payment(s)”) due
the Executive pursuant to this Agreement other than this subsection 4(e) result
in (i) an excise tax being imposed on the Executive pursuant to Section 4999 of
the Code, or any successor federal taxing provision to such Section 4999
(“Excise Tax”), or (ii) additional taxes being imposed on the Executive pursuant
to Section 409A of the Code, or any successor federal taxing provision to such
Section 409A (“Additional Taxes”), then the Corporation shall pay to the
Executive at the time when each Contract Payment is made an amount (a “Gross-Up
Payment”) such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes, Excise Tax and Additional Taxes imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax and Additional Taxes imposed upon the Contract Payments.    
(f)   Notwithstanding any provision for similar payments and/or benefits under
any other plan, program, agreement, policy, practice, or the like of the
Corporation, this Agreement is intended to represent the Executive’s sole
entitlement to severance payments and benefits in connection with the
termination of his employment.     (g)   The receipt of any severance payments
pursuant to this Section 4 will be subject to the Executive signing within the
period which is sixty (60) days after his Date of Termination (the “Execution
Period”) and not revoking within a period of seven days thereafter (the
“Revocation Period”) a separation and mutual release of claims agreement in
substantially the form attached hereto as Attachment A (the “Mutual Release”)
with the blanks appropriately completed. Upon Executive’s delivery of the Mutual
Release to the Corporation, the Corporation

11



--------------------------------------------------------------------------------



 



      shall cause such Mutual Release to be fully executed within 14 days of
receipt and shall promptly thereafter provide Executive with a copy of the fully
executed Mutual Release, but Executive’s receipt of any severance payments
pursuant to this Section 4 shall not be conditioned on the Corporation’s
execution of the Mutual Release. Any severance payments required pursuant to
Section 4 will be paid to Executive within five days following the expiration of
the revocation period set forth in the Mutual Release (the “Payment Period”);
provided, however, that the Executive shall have no discretion to select a tax
year in which he receives any payments due hereunder, and provided further, that
if it would be possible for the combined Execution Period, Revocation Period and
Payment Period to span two tax years of the Executive, the Corporation shall
make the severance payment during the second of such tax years on or before the
later of the expiration of the Payment Period or the fifth day of such tax year.
    (h)   The Executive agrees to resign from all positions that he holds with
the Corporation or its subsidiaries, including, without limitation, his position
as a member of the Board, immediately following the termination of his
employment for any reason, if the Board so requests.     (i)   This Agreement
shall be construed and interpreted to the extent possible in a manner that
avoids the imposition on the Executive of the 20% penalty under Section 409A of
the Code (“Section 409A”), and, to the extent necessary, the Corporation and the
Executive shall cooperate diligently to amend the terms of the Agreement to the
extent permissible under Section 409A for the Executive to avoid such penalty.
It is intended that the payments to the Executive under this Agreement are
either exempt from or comply with Section 409A. The Corporation accordingly
agrees not to report the payments which are exempt from or comply with
Section 409A on the Executive’s Form W-2 as being subject to the Section 409A
penalties. Notwithstanding any other provisions in this Agreement to the
contrary, if on the date of the Executive’s separation from service, within the
meaning of Section 409A (the “Separation Date”), the Executive is a “specified
employee” as defined in Section 409A, payments to the Executive will be delayed
until the earlier to occur of (i) the six-month anniversary of the Separation
Date or (ii) the date of the Executive’s date of death, only if legal counsel of
the Company opines that payment may not be made prior to the end of the six
month period without violating Code Section 409A. For purposes of determining
the timing of payments to the Executive, all references to the Executive’s
termination of employment shall mean the Separation Date.     (j)   The
Corporation shall maintain in effect indemnification rights to the fullest
extent permitted by applicable law covering the Executive for the Executive’s
actions taken or omissions occurring at or prior to the Date of Termination.    
(k)   Through the sixth anniversary of the Date of Termination, the Corporation
shall maintain, if available in the directors’ and officers’ liability insurance
market, directors’ and officers’ liability insurance covering the Executive for



12



--------------------------------------------------------------------------------



 



      the Executive’s actions taken or omissions occurring at or prior to the
Date of Termination on terms which in the aggregate are not less favorable than
the terms of such current insurance coverage. In addition, the Corporation shall
indemnify the Executive in respect of his service as an officer and director of
the Corporation to the fullest extent permitted under the Pennsylvania Business
Corporation Law. Without limiting the foregoing, the Corporation will continue
to make available to the Executive the benefits of the indemnification
provisions set forth in the Corporation’s charter and by-laws as of the date
hereof, which provisions are incorporated by reference herein.

5.   Corporation’s Information; Nondisclosure; Related Matters.

  (a)   The Executive recognizes and acknowledges that: (i) in the course of the
Executive’s employment by the Corporation it will be necessary for the Executive
to acquire non-public information which could include, in whole or in part, such
information concerning the Corporation’s sales, sales volume, sales methods,
sales proposals, customers and prospective customers, identity of customers and
prospective customers, identity of key purchasing personnel in the employ of
customers and prospective customers, amount or kind of customer’s purchases from
the Corporation, the Corporation’s sources of supply, the Corporation’s patents,
patent applications, licenses, computer programs, system documentation, special
hardware, product hardware, related software development, the Corporation’s
present or contemplated products, manuals, formulae, processes, methods,
machines, compositions, ideas, improvements, inventions or other confidential or
proprietary information belonging to the Corporation or relating to the
Corporation’s affairs (collectively referred to herein as the “Confidential
Information”); (ii) the Confidential Information is the property of the
Corporation; (iii) the use or disclosure (other than in connection with the
performance of his duties for the Corporation), or the misappropriation of the
Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Corporation; and (iv) it is essential to the
protection of the Corporation’s good will and to the maintenance of the
Corporation’s competitive position that the Confidential Information be kept
secret and that the Executive not disclose the Confidential Information to
others (other than in connection with the performance of his duties for the
Corporation) or use the Confidential Information to the Executive’s own
advantage or the advantage of others. The Executive further acknowledges that
the Executive’s position with the Corporation and any and all benefits and
compensation paid to the Executive are conferred upon him only because, and on
the condition, of the Executive’s abiding by the confidentiality, non-compete,
non-solicitation and other restrictions contained herein.     (b)   The Employee
further recognizes and understands that his duties at the Corporation may
include the preparation of materials, including written or graphic materials,
and that any such materials conceived or written by him shall be done as “work
made for hire” as defined and used in the Copyright Act of 1976, 17 USC § 1 et
seq. In the event of publication of such materials, the Executive understands
that since the work is a “work made for hire,” the Corporation will

13



--------------------------------------------------------------------------------



 



      solely retain and own all rights in said materials, including right of
copyright, and that the Corporation may, at its discretion, on a case-by-case
basis, grant the Employee by-line credit on such materials as the Corporation
may deem appropriate.     (c)   The Executive agrees to hold and safeguard the
Confidential Information in trust for the Corporation, its successors and
assigns and agrees that he shall not, without the prior written consent of the
Corporation, either directly or indirectly, misappropriate or disclose or make
available to anyone for use outside the Corporation’s organization at any time,
either during his employment with the Corporation or subsequent to the
termination of his employment with the Corporation for any reason, including
without limitation termination by the Corporation for Cause for Termination or
without cause, any of the Confidential Information, whether or not developed by
the Executive, except as required in the performance of the Executive’s duties
to the Corporation. The restrictions on use or disclosure of Confidential
Information contained in this Section 5 shall not apply to any data or
information which is or may be (i) through no fault of the Executive, generally
known to the public or throughout the industry in which the Corporation is
engaged or (ii) received by the Executive from a third party not in violation of
any express or implied obligation owing to the Corporation.     (d)   The
Executive shall disclose promptly to the Corporation or its nominee any and all
works, inventions, discoveries and improvements authored, conceived or made by
the Executive during the period of employment relating to the business or
activities of the Corporation, and hereby assigns and agrees to assign all his
interest therein to the Corporation or its nominee. No compensation, other than
the Executive’s regular wages, shall be paid to the Executive for any such
works, inventions, discoveries or improvements. Whenever requested to do so by
the Corporation, the Executive shall execute any and all applications,
assignments or other instruments which the Corporation shall deem necessary to
apply for and obtain letters patent or copyrights of the United States or any
foreign country or to otherwise protect the Corporation’s interest therein. Such
obligations shall continue beyond the termination of employment with respect to
works, inventions, discoveries and improvements authored, conceived or made by
the Executive during the period of employment, and shall be binding upon the
Executive’s assigns, executors, administrators and other legal representatives.
    (e)   Upon the termination of the Executive’s employment with the
Corporation for any reason, including without limitation, termination by the
Corporation for Cause for Termination or without cause, the Executive shall
promptly deliver to the Corporation all correspondence, drawings, blueprints,
manuals, letters, notes, notebooks, reports, flow-charts, programs, proposals
and any products or processes used by the Corporation and, without limiting the
foregoing, will promptly deliver to the Corporation any and all other documents
or materials containing or constituting Confidential Information.

14



--------------------------------------------------------------------------------



 



  (f)   The Executive agrees that in the event of publication by the Executive
of written or graphic materials, the Corporation will retain and own all rights
in said materials, including the right of copyright.     (g)   The Corporation
and the Executive agree that the rights conveyed by this Agreement are of a
unique and special nature. The Executive and the Corporation agree that any
violation of this Section 5 will result in immediate and irreparable harm to the
Corporation and that in the event of any actual or threatened breach or
violation of any of the provisions of this Section 5, the Corporation will be
entitled as a matter of right to seek an injunction or a decree of specific
performance without bond from any equity court of competent jurisdiction. The
Executive waives the right to assert the defense that such breach or violation
can be compensated adequately in damages in an action at law. Nothing in this
Agreement will be construed as prohibiting the Corporation from pursuing any
other remedies at law or in equity available to it for such breach or violation
or threatened violation.

6.   Noncompetition. The Executive covenants and agrees that during the period
of the Executive’s employment hereunder and for a period of two years thereafter
he shall not:

  (a)   in the United States of America, or in any other country of the world in
which the Corporation has done business at any time during the last two years
prior to the termination of the Executive’s employment with the Corporation,
directly or indirectly, whether as principal or as agent, officer, director,
employee, consultant, shareholder, or otherwise, alone or in association with
any other person, corporation or other entity, engage or participate in, be
connected with, lend credit or money to, furnish consultation or advice or
permit his name to used in connection with, any Competing Business. For purposes
of this Agreement, the term “Competing Business” shall mean any Person,
corporation or other entity engaged in the business of selling or attempting to
sell any product or service which competes materially with (i) products or
services sold by the Corporation within the two years prior to termination of
the Executive’s employment hereunder or (ii) new products of the Corporation
with respect to which the Corporation had allocated engineering resources on or
before the Date of Termination to develop such new products, provided that,
Executive’s employment in a non-competing division of a Competing Business shall
be deemed to not be employment by Executive in a Competing Business, and the
Executive’s ownership of no more than 1% of the outstanding voting securities of
a Competing Business shall not be a violation of this Section 6(a);     (b)  
for a Competing Business, directly or indirectly solicit the trade of, or trade
with, any customer, prospective customer, supplier, or prospective supplier of
the Corporation; and

15



--------------------------------------------------------------------------------



 



  (c)   for a Competing Business, directly or indirectly solicit or induce, or
attempt to solicit or induce, any employee of the Corporation to leave the
Corporation for any reason whatsoever, or hire any employee of the Corporation.

    The non-competition and non-solicitation obligations contained in this
Section 6 shall be extended by the length of time during which Executive shall
have been in breach of any of said obligations.       Notwithstanding the
foregoing, (i) the covenant contained in this Section 6 shall terminate in the
event that the Corporation defaults in any of its post-termination payment
obligations to the Executive, and (ii) the covenant contained in this Section 6
shall be of no force and effect if the Corporation chooses to give notice of its
intent not to renew this Agreement and the Agreement terminates pursuant to the
provisions of Section 10(b)(i) hereof.   7.   Disability, Medical Insurance,
Pension or Other Benefit Plans.

  (a)   During the term of this Agreement, the Corporation shall provide
coverage to the Executive under the Corporation’s group long-term disability
policy with disability benefits in the amount of $10,000 per month during the
term of the Disability. In addition, during such period, to the extent available
in the disability insurance market and if purchased by the Executive, the
Corporation shall reimburse the Executive for the premium for an additional
disability insurance policy which provides to the Executive disability benefits
in an amount of up to $10,000 per month during the term of the Disability and
which policy is “portable” and permits the Executive following any termination
of employment to maintain such policy in effect by continuing the payments of
the premiums thereunder.     (b)   If the Executive’s employment should
terminate under such circumstance as entitle the Executive to receive payments
pursuant to Section 4(b) hereof, the Executive shall be deemed for purposes of
all employee medical insurance, pension and other benefits of the Corporation,
to have remained in the continuous employment of the Corporation for the
three-year period following the Date of Termination and, subject to clause (d),
below, shall be entitled to all of the medical insurance, pension or other
benefits provided by the Corporation to the Executive and his eligible
dependents as though he had so remained in the employment of the Corporation,
including continuation of the reimbursement contemplated in (and otherwise
subject to the conditions of) Section 2(d). Any premium to continue in the
benefits of the Corporation will be paid by the Corporation.     (c)   If the
Executive’s employment should terminate under such circumstance as entitle the
Executive to receive payments pursuant to Section 4(c) hereof, the Executive and
his eligible dependents shall be deemed for purposes of all employee medical
insurance, pension and other benefits of the Corporation, to

16



--------------------------------------------------------------------------------



 



      have remained in the continuous employment of the Corporation for the
two-year period following the Date of Termination and, subject to clause (d),
below, shall be entitled to all of the medical insurance, pension or other
benefits provided by the Corporation to the Executive as though he had so
remained in the employment of the Corporation, including continuation of the
reimbursement contemplated in (and otherwise subject to the conditions of)
Section 2(d). Any premium to continue in the benefits of the Corporation will be
paid by the Corporation.     (d)   If for any reason, whether by law or
provisions of the Corporation’s employee medical insurance, pension or other
benefit plans, or otherwise any benefits which the Executive and/or his eligible
dependents would be entitled to under the foregoing subsections of this
Section 7, cannot be paid pursuant to such employee benefit plans, then the
Corporation hereby contractually agrees to pay to the Executive and/or his
eligible dependents the difference between the benefits which the Executive
would have received in accordance with the foregoing subsections of this
Section 7 (if the Corporation or its relevant employee medical insurance,
pension or other benefit plan would have paid such benefit to an eligible
participant in such medical insurance, pension or other benefit plan) and the
amount of benefits, if any, actually paid by the Corporation or such employee
medical insurance, pension or other benefit plan. The Corporation shall not be
required to pre-fund its obligation to pay the foregoing difference. Any such
payments will be made prior to March 15 of the year following the year in which
the Executive becomes entitled to the payments.     (e)   Notwithstanding any
other provision of this Section 7 to the contrary, except with respect to any
continuation of the reimbursement contemplated in Section 2(d), the Corporation
shall not be required to provide to the Executive any of the health benefits to
be provided to the Executive under subsections (b) through (d) unless the
Executive shall have timely elected COBRA continuation coverage following
termination of his employment, if Executive is in fact eligible for COBRA
continuation coverage. Any COBRA premium is to be paid by the Corporation.

8.   Other Employment. In the event of a termination of employment under the
circumstances above described in Section 4(b) or 4(c) hereof, the Executive
shall have no duty to seek any other employment after termination of his
employment with the Corporation and the Corporation hereby waives and agrees not
to raise or use any defense based on the position that the Executive had a duty
to mitigate or reduce the amounts due him hereunder by seeking other employment
whether suitable or unsuitable and should the Executive obtain other employment,
then the only effect of such on the obligations of the Corporation hereunder
shall be that the Corporation shall be entitled to credit against any payments
which would otherwise be made pursuant to Section 7 hereof, any comparable
payments to which the Executive is entitled under the employee benefit plans
maintained by the Executive’s other employer or employers in connection with
services to such employer or employers after termination of his employment with
the Corporation.

17



--------------------------------------------------------------------------------



 



9.   Equity. If the Executive’s employment should terminate under such
circumstances as entitle the Executive to receive payments pursuant to Section
4(b) hereof then with respect to such outstanding Equity which did not
immediately become exercisable upon the occurrence of a Change-in-Control, such
Equity shall be automatically vested in full and remain outstanding in
accordance with its terms and be exercisable thereafter until the stated
expiration date of such Equity.   10.   Term of this Agreement.

  (a)   This Agreement shall be for an initial term beginning on the date hereof
and expiring on June 30, 2013 and shall automatically be extended for successive
additional terms of three years unless termination occurs pursuant to subsection
(b) below.     (b)   Except for the obligations of the Executive under
Sections 5, 6 and 8 of this Agreement and the obligations of the Corporation
under Sections 4, 7, 8, 9 and 11(i) (together with the allocation of costs
thereunder) of this Agreement which shall survive the termination of this
Agreement as provided therein, this Agreement shall terminate (i) at the end of
the then current term of this Agreement provided that either party has given the
other party written notice of its intent not to renew at least 60 days prior to
the end of the then current term or (ii) upon the effectiveness of the earlier
termination of the Executive’s employment pursuant to the terms of this
Agreement.

11.   Miscellaneous.

  (a)   This Agreement shall be construed under the laws of the Commonwealth of
Pennsylvania without regard to its conflicts of laws provisions. The parties
hereto further agree that any action brought to enforce any right or obligation
under this Agreement shall be subject to the exclusive jurisdiction of the
courts of the Commonwealth of Pennsylvania. Each party hereby consents to
personal jurisdiction in any action brought in any court, federal or state,
within the Commonwealth of Pennsylvania having subject matter jurisdiction in
this matter. Each party hereby irrevocably waives any objection, including,
without limitation, any objection to the laying of venue or based on the grounds
of forum non conveniens, which it may now or hereafter have to the bringing of
any such action or proceeding in such jurisdiction.     (b)   This Agreement
constitutes the entire understanding of the parties hereto with respect to the
subject matter hereof and may only be amended or modified by written agreement
signed by the parties hereto.     (c)   The Corporation will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Corporation, by agreement in form and substance satisfactory to the Executive,
to expressly assume and agree to perform this

18



--------------------------------------------------------------------------------



 



      Agreement (including but not limited to, those provisions which survive
termination of this Agreement) in the same manner required of the Corporation
and to perform it as if no such succession had taken place. Failure of the
Corporation to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to terminate employment due to Good Reason for Termination. As used in this
Agreement, “Corporation” shall mean the Corporation as hereinbefore defined and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this subsection (c) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

  (d)   This Agreement shall inure to the benefit of and be enforceable by the
Executive and the Corporation and their respective legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amounts would still be payable
to him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
his devisee, legatee or other designee or, if there be no such designee, to his
estate.     (e)   Any notice or other communication provided for in this
Agreement shall be in writing and, unless otherwise expressly stated herein,
shall be deemed to have been duly given (i) on the date of delivery if delivered
in person, (ii) three business days after being mailed by United States
registered mail, return receipt requested, postage prepaid or (iii) one business
day after being sent by an overnight commercial courier of national reputation,
addressed in the case of the Executive to his office at the Corporation with a
copy to his residence and in the case of the Corporation to its principal
executive offices, attention of the Chairman of the Board.     (f)   No
provisions of this Agreement may be modified (except as provided in Section 4(i)
hereof), waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and approved by resolution of the
Board of Directors or the Compensation Committee thereof. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same, or at any prior or subsequent, time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.     (g)   The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. If any provision hereof shall be deemed invalid or unenforceable, either
in whole or in part, this Agreement shall

19



--------------------------------------------------------------------------------



 



      be deemed amended to delete or modify, as necessary, the offending
provision and to alter the bounds thereof in order to render it valid and
enforceable.

  (h)   This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.     (i)   If litigation should be
brought to enforce, interpret or challenge any provision contained herein, each
party shall bear its own attorney’s fees and other costs incurred in such
litigation. If a money judgment is rendered in favor of the Executive, and it is
determined by a court of competent jurisdiction that Executive is entitled to
interest on any such money judgment, said interest shall be calculated at the
prime rate of interest in effect from time to time at PNC Bank, N.A. from the
date that the payment should have been made or damages incurred under this
Agreement.     (j)   The Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed on the date first
above written.

          ATTEST:   TOLLGRADE COMMUNICATIONS, INC.
 
       
/s/ Joseph G. O’Brien
  By:   /s/Jennifer M. Reinke
 
            Name: Jennifer M. Reinke     Title: General Counsel and Secretary
 
       
WITNESS:
       
 
        /s/ Joseph G. O’Brien   /s/ Edward H. Kennedy           Edward H.
Kennedy

21



--------------------------------------------------------------------------------



 



Attachment A
Form of Separation and Mutual Release Agreement
SEPARATION AND MUTUAL RELEASE AGREEMENT
     THIS AGREEMENT (“Agreement”) is made as of the ___ day of _________, 20___,
by and between EDWARD H. KENNEDY (“Executive”) and TOLLGRADE COMMUNICATIONS,
INC., a Pennsylvania corporation (the “Corporation”) (Executive and the
Corporation are referred to sometimes hereinafter individually as “Party” and
collectively as, the “Parties”).
W I T N E S S E T H:
     WHEREAS, Executive served as the Corporation’s Chief Executive Officer from
June 8, 2010 to the Date of Termination; and
     WHEREAS, pursuant to that certain Employment Agreement dated as of
____________, as amended from time to time (the “Employment Agreement”),
Executive was employed by the Corporation as its Chief Executive Officer; and
     WHEREAS, the Executive’s employment with the Corporation terminated
effective as of _______________ (the “Date of Termination”); and
     WHEREAS, Executive served as a member of the Board of Directors of the
Corporation (the “Board” or “Board of Directors”) and as a director of certain
of the Corporation’s subsidiaries; and
     WHEREAS, the Executive has resigned as a director of the Corporation
effective as of the Date of Termination as required in the Employment Agreement;
and
     WHEREAS, on and subject to the terms and conditions of this Agreement,
Executive and the Corporation desire to settle fully and finally all matters
between them, including, without limitation, any matters that relate to
Executive’s employment, the termination of that employment, or Executive’s
association with the Corporation generally, whether as an employee, director,
officer, shareholder or otherwise.
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, the Parties hereto, intending to be legally bound,
agree as follows:

1.   Termination/Resignation. Executive acknowledges that his employment with
the Corporation has terminated and hereby resigns his position as an officer and
director of the Corporation and any and all positions he holds with the
Corporation, its subsidiary companies, or any of its other affiliates, effective
as of the Date of Termination. From and after the Date of

1



--------------------------------------------------------------------------------



 



    Termination, Executive shall not make any statements or engage in conduct
which would lead any person or entity to believe that he is an employee,
officer, director, consultant, agent or other authorized representative of the
Corporation or any of its subsidiaries.

2.   Separation Pay, Employee Benefits, Corporation-Related Business Expenses,
Indemnity and D&O Coverage, and Other Obligations. The Corporation shall pay to
Executive as separation pay the payments as may be required in the Employment
Agreement. The Corporation shall provide to or on behalf of Executive all of the
benefits and coverages as may be required pursuant to the Employment Agreement.
All the provisions of the Employment Agreement which specifically survive
termination of the Employment Agreement are incorporated into this Agreement as
though fully set forth herein and shall survive the releases set forth herein.

3.   Return of Corporation Property. Executive agrees that he will promptly
return to the Corporation all property belonging to the Corporation and that he
will otherwise comply with the Corporation’s normal employment termination
procedures. By way of example only, the Corporation’s property includes, but is
not limited to, items such as keys, vehicles, credit cards, cell phones, pagers,
computers, all originals and copies (regardless of the form or format on which
such originals and copies are maintained) of all Corporation specifications and
pricing information, all customer lists and other customer-related information,
all supplier lists and other supplier-related information, computer discs, tapes
and other documents which relate to the business of the Corporation and/or its
customers and/or its suppliers.

4.   Standstill Provision. Through the second anniversary of the Date of
Termination, Executive and his Representatives (as defined below) shall not,
directly or indirectly, without the prior written consent of the Board: (a)
acquire or offer or agree to acquire, directly or indirectly, by purchase or
otherwise, more than 5% of any outstanding class of voting securities or
securities convertible into voting securities of the Corporation, (b) propose
to, or attempt to induce any other individual or entity to, enter into, directly
or indirectly, any merger, consolidation, business combination, asset purchase
(other than routine purchases in the ordinary course of business of product
offered for sale by the Corporation) or other similar transaction involving the
Corporation or any of its affiliates, (c) make, or in any way participate in any
solicitation of proxies to vote, execute any consent as a Corporation
shareholder, act to call a meeting of the Corporation’s shareholders, make a
proposal to be acted upon by the Corporation’s shareholders or seek to advise or
influence any person with respect to the voting or not voting of any securities
of the Corporation, (d) form, join or in any way participate in a partnership,
syndicate, joint venture or other “group” (as defined under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)), with respect
to any voting securities of the Corporation or transfer Executive’s voting
rights with respect to any securities of the

2



--------------------------------------------------------------------------------



 



    Corporation (by voting trust or otherwise), (e) otherwise act, alone or in
concert with others, to seek to control or influence the management, Board or
policies of the Corporation or seek a position on the Board, (f) disclose any
intention, plan or arrangement inconsistent with the foregoing, or (g) advise,
assist or encourage any other persons in connection with any of the foregoing.
If Executive has initiated any of the foregoing activities prior to the date
hereof, Executive shall cease, terminate and otherwise refrain from conducting
such activities and shall take any and all necessary steps to effect the
foregoing and any proposals made by Executive as a shareholder of the
Corporation on or before the date hereof, are hereby withdrawn. As used herein,
the term “Representative” shall include Executive’s employees, agents,
investment bankers, advisors, affiliates and associates of any of the foregoing
and persons under the control of any of the foregoing (as the term “affiliate,”
“associate” and “control” are defined under the 1934 Act). Executive also agrees
during such period not to request the Corporation or its representatives,
directly or indirectly, to amend or waive any provision of this Section 5
(including this sentence) to take any action which might require the Corporation
to make a public announcement regarding the possibility of a merger,
consolidation, business combination or other transaction of any kind with the
Executive or any affiliate of the Executive.

5.   Mutual General Release and Covenant Not-to-Sue.

  (a)   By Executive.

  (i)   Except as is otherwise explicitly provided herein, Executive, for
himself, his agents, attorneys, Representatives, affiliates, heirs and assigns
and all persons claiming by, through, for or under any of them or on any of
their behalf, hereby fully and forever releases and discharges the Corporation,
its subsidiaries and other affiliates, predecessors and successors, their
respective shareholders, officers, directors, employees, heirs and assigns
(individually, a “Releasee” and collectively, “Releasees”), from any and all
Claims which Executive may have had, may now have, or may hereafter claim or
assert against the Releasees on account of any matter whatsoever, arising out of
or relating to (A) Executive’s employment or termination of employment or other
association with the Corporation, its subsidiaries or other affiliates (as an
employee, director, officer, shareholder or otherwise) or (B) any other act,
event, failure to act or thing which has occurred or was created at any time on
or before the date of signing this Agreement. As used herein, “Claims” shall
mean all claims, counterclaims, cross-claims, actions, causes of action,
demands, obligations, debts, disputes, covenants, contracts, agreements, rights,
suits, rights of contribution and indemnity, liens, expenses, assessments,
penalties, charges, injuries,

3



--------------------------------------------------------------------------------



 



      losses, costs (including, without limitation, attorneys’ fees and costs of
suit), damages (including, without limitation, compensatory, consequential, bad
faith or punitive damages), and liabilities, direct or indirect, of any and
every kind, character, nature and manner whatsoever, in law or in equity, civil
or criminal, administrative or judicial, in contract or in tort (including,
without limitation, bad faith and negligence of any kind) or otherwise, whether
now known or unknown, claimed or unclaimed, asserted or unasserted, suspected or
unsuspected, discovered or undiscovered, accrued or unaccrued, anticipated or
unanticipated, fixed or contingent, liquidated or unliquidated, state or
federal, under common law, statute or regulation. Without limiting the
generality hereof, this release (and the defined term “Claims” as used in this
Agreement) covers Claims based upon torts (such as, for example, negligence,
fraud, defamation, wrongful discharge); express and implied contracts (except
this Agreement); federal, state or local statutes and ordinances; and every
other source of legal rights and obligations which may be validly waived or
released.

  (ii)   Executive covenants and represents that he has not filed and will not
in the future file or permit to be filed in his name, or on his behalf, any
lawsuit or other legal proceeding asserting Claims which are within the scope of
the release in Section 5(a)(i) against any of the Releasees. Further, Executive
represents and warrants that he has not suffered any on-the-job injury for which
he has not filed a claim.

  (iii)   Executive understands, covenants, and agrees that he will not enter
suit or initiate any proceedings of any kind against any of the Releasees on any
of the claims mentioned above, with the sole exceptions that this Agreement does
not prohibit Executive from (A) contesting the enforceability of this Agreement
under the Age Discrimination in Employment Act; or (B) filing an administrative
charge of alleged employment discrimination with a federal, state or local
agency. Executive, however, waives his right to monetary or other recovery
should any federal, state or local administrative agency pursue any claims on
his behalf and/or arising out of or relating to his employment with and/or
separation from employment with the Corporation.         This means that, by
signing this Agreement, Executive will have waived any right he had to bring a
lawsuit or obtain a recovery if an administrative agency pursues a claim against
any of the Releasees based on any actions by any of the Releasees up to the date
of the signing of this Agreement, and

4



--------------------------------------------------------------------------------



 



      that Executive will have released the Releasees of any and all claims of
any nature arising at any time up to the date of the signing of this Agreement.

  (iv)   Nothing contained in this Section 5(a) shall be deemed to waive any
remedy available to Executive at law or in equity in the event of a breach by
the Corporation (or any of its successors) of its or their obligations under
this Agreement.     (v)   Excluded from the release and covenant not to sue set
forth in Sections 5(a)(i) and 5(a)(ii), respectively, are any Claims which
cannot be waived by law and any rights that may arise after the date of signing
this Agreement (including matters arising pursuant to this Agreement, any
benefit policy, plan or program, and the provisions of the Employment Agreement
which specifically survive termination of the Employment Agreement) and any
claims against any Releasee for fraud, deceit, theft or misrepresentation.    
(vi)   Executive acknowledges and agrees that it is his intention that the
release set forth in Section 5(a)(i) be effective as a full and final release of
each and every thing released herein.

  (b)   By the Corporation.

  (i)   Except as is otherwise expressly provided herein, the Corporation, for
itself, its subsidiaries and other affiliates, agents, attorneys,
representatives, officers, directors, shareholders, predecessors, successors and
assigns and all persons claiming by, through, for or under any of them or on any
of their behalf, hereby fully and forever releases and discharges Executive, his
affiliates, heirs and assigns (individually, an “Executive Releasee” and
collectively, “Executive Releasees”), from any and all Claims which the
Corporation may have had, may now have, or may hereafter claim or assert against
the Executive Releasees, on account of any matter whatsoever, arising out of or
relating to (A) Executive’s employment or termination of employment, service as
an officer, director of or fiduciary acting on behalf of the Corporation, or any
other association with the Corporation, its subsidiaries or any of its other
affiliates (whether as an employee, officer, director, shareholder or
otherwise), or (B) any other act, event, failure to act or thing which has
occurred or was created at any time on or before the date of signing this
Agreement.

5



--------------------------------------------------------------------------------



 



  (ii)   The Corporation covenants and represents that it has not filed and will
not in the future file or permit to be filed in its name, or on its behalf, any
lawsuit or other legal proceeding asserting Claims which are within the scope of
this release against any of the Executive Releasees.     (iii)   Excluded from
the release and covenant not to sue set forth in Sections 5(b)(i) and 5(b)(ii),
respectively, are any Claims which cannot be waived by law, any rights that may
arise after the date of signing this Agreement (including matters arising
pursuant to this Agreement) and any Claims against any Executive Releasee for
fraud, deceit, theft or willful misrepresentation.     (iv)   The Corporation
acknowledges and agrees that it is its intention that the release set forth in
Section 5(b)(i) be effective as a full and final release of each and every thing
released herein.

6.   Corporation’s Information; Nondisclosure; Related Matters. Executive
covenants and agrees to be bound by the provisions of Section 5 of the
Employment Agreement.

7.   Executive’s Noncompetition. Executive covenants and agrees to be bound by
the provisions of Section 6 of the Employment Agreement.

8.   Non-Admission of Liability. It is acknowledged and agreed that nothing
contained herein, including but not limited to the consideration paid hereunder,
constitutes or will be construed as an admission of liability or of any
wrongdoing or violation of law on the part of either Party hereto.

9.   Non-Disparagement.

  (a)   Executive agrees that he will not, at any time, make any disparaging
statements about the Corporation or any Releasee to any current, former or
prospective employer, any applicant referral source, any current, former or
prospective employee of the Corporation, any current, former or prospective
customer or supplier of the Corporation, the media or to any other person or
entity.     (b)   The Corporation agrees that none of the members of the Board
or the Executive Council of the Corporation as constituted on the date hereof,
at any time, will make any disparaging statements about Executive to any former
or prospective employer of Executive, the media, or to any other person or
entity. The Corporation will instruct its employees not to make any disparaging
statements about Executive.

6



--------------------------------------------------------------------------------



 



  (c)   As used in this Section 9, the term “disparaging statement” means any
communication, oral or written, which would cause or tend to cause the recipient
of the communication to question the integrity, competence, or good character of
the person or entity to whom the communication relates.

10.   Remedies for Breach. Each Party will be entitled to pursue any remedy
available at law or in equity for any breach of this Agreement by the other
Party. Each Party acknowledges that remedies at law may be inadequate to protect
against its breach of this Agreement and hereby in advance agrees, without
prejudice to any rights to judicial relief the other Party may otherwise have,
to the granting of equitable relief, including injunctive relief, in the other
Party’s favor without proof of actual damages.

11.   Representations/Warranties by Executive. Executive represents and warrants
to the Corporation that the following statements are true and correct:

  (a)   Executive is signing this Agreement voluntarily and is legally competent
to do so.     (b)   Executive has been advised to consult, and has in fact
consulted, an attorney of his own choice before signing this Agreement.     (c)
  Executive has read and fully understands each of the provisions of this
Agreement, he has been given sufficient and reasonable time to consider each of
them and fully understands his rights under all applicable laws and the
ramifications and consequences of his execution of this Agreement.     (d)   No
promises, agreements or representations have been made to Executive to induce
him to sign this Agreement, except those that are written in this Agreement.    
(e)   Executive has not, in whole or in part, sold, assigned, transferred,
conveyed or otherwise disposed of any of the Claims covered by the release set
forth in Section 5(a) (the “Executive’s Release”).     (f)   The consideration
received by Executive for the Executive’s Release constitutes lawful and
adequate consideration.     (g)   Executive has not engaged in any of the
activities listed in subsections (a)-(g) of Section 4 hereof.     (h)  
Executive waives any notice requirements under the Corporation’s by-laws with
respect to any of the Board’s meetings to consider the termination of his
employment and/or the approval of the terms and conditions of this Agreement.

7



--------------------------------------------------------------------------------



 



12.   Representations/Warranties by the Corporation. The Corporation represents
and warrants to Executive that the following statements are true and correct:

  (a)   This Agreement has been duly authorized and executed by the Corporation.
    (b)   The Corporation has not, in whole or in part, sold, assigned,
transferred, conveyed or otherwise disposed of any of the Claims covered by the
release set forth in Section 5(b) (the “Corporation’s Release”).     (c)   The
consideration received by the Corporation for the Corporation’s Release
constitutes lawful and adequate consideration.

13.   Waiver of Rights. If on one or more instances either Party fails to insist
that the other Party perform any of the terms of this Agreement, such failure
shall not be construed as a waiver by such Party of any past, present, or future
right granted under this Agreement; and the obligations of both Parties under
this Agreement shall continue in full force and effect.

14.   Severability/Applicability. If any provision, section or subsection of
this Agreement is adjudged by any court to be void or unenforceable in whole or
in part, this adjudication shall not affect the validity of the remainder of
this Agreement, including any other provision, section or subsection. Each
provision, section and subsection of this Agreement is separable from every
other provision, section and subsection, and constitutes a separate and distinct
covenant.

15.   Successors & Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors, assigns,
executors, administrators and personal representatives.

16.   Notices. All notices, requests, demands, claims and other communications
under this Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be deemed duly given the next business day
(or when received if sooner) if it is sent by (a) confirmed facsimile or
(b) overnight delivery and addressed, to the respective address of such Party
specified below its or his signature below. Either Party may send any notice,
request, demand, claim or other communication hereunder to the intended
recipient at the address set forth below using any other means (including
personal delivery, expedited courier, messenger service, telecopy, telex,
ordinary mail, registered or certified mail, return receipt requested, postage
prepaid, or electronic mail), but no such notice, request, demand, claim or
other communication shall be deemed to have been duly given unless and until it
is actually received by the intended recipient. Either Party may change the
address to which notices, requests, demands, claims and

8



--------------------------------------------------------------------------------



 



    other communications hereunder are to be delivered by giving the other Party
notice in the manner provided in this Agreement. Each Party irrevocably consents
to service of process in connection with disputes arising out of this Agreement
or otherwise in the manner provided for notices in this Section 16. Nothing in
this Agreement will affect the right of any Party to service process in any
other manner permitted by law.

17.   Public Announcement of Termination/Resignation. The Parties agree that the
Corporation will file with the Securities and Exchange Commission (the “SEC”) a
report on Form 8-K and the Corporation will issue a press release each of which
will disclose Executive’s resignation as a Director and termination as an
executive officer of the Corporation. [Optional to be agreed upon by the
Executive at time of termination/resignation: Executive acknowledges and agrees
that he has received and reviewed those provisions of the press release that
will be issued that relate to the termination of employment and resignation from
the Board, agrees fully with the statements made by the Corporation therein with
respect thereto, and has not provided and will not provide to the Corporation
any written correspondence concerning the circumstances surrounding his
termination or employment of resignation as a Director. Executive acknowledges
and agrees that his resignation as a Director did not involve any disagreement
with the Corporation on any matter relating to the Corporation’s operations,
policies or practices within the meaning contemplated by Form 8-K.]

18.   Sub-certification of Annual Report. In connection with the preparation of
the Corporation’s Annual Report on Form 10-K for the fiscal year ending
December 31, _________ (the “Annual Report”) and prior to the filing by the
Corporation of such Annual Report with the SEC, Executive shall provide to the
Corporation promptly following the Corporation’s request (and in no event more
than seven business days after such request) a duly executed original of the
Certificate attached hereto as Exhibit A (the “Sub-certification Certificate”).
The Corporation shall provide to Executive a copy of the Annual Report and the
Corporation’s Proxy Statement on Schedule 14A at the time of requesting such
Certificate. If the Corporation requests that Executive provide the
Sub-certification Certificate and Executive provides the same to the Corporation
within the foregoing time frame, the Corporation shall indemnify, defend and
hold harmless Executive, to the fullest extent provided under applicable law,
against any losses, claims, damages, liabilities, action, suit, proceeding, cost
or expense (including reasonable attorney’s fees) (collectively, “Liabilities”)
arising out of or pertaining to any action against Executive for any material
misstatement or omission in the Annual Report; provided, however,
notwithstanding the foregoing provisions of this sentence, the Corporation shall
have no obligation to indemnify, defend or hold harmless Executive for
Liabilities arising out of or pertaining to any material misstatement or
omission in the Annual Report which is actually known to Executive (without duty
of investigation) and not disclosed

9



--------------------------------------------------------------------------------



 



    by him to the Corporation at the time of his delivery to the Corporation of
the Sub-certification Certificate.

19.   Entire Agreement. This Agreement supersedes and replaces all prior and
contemporaneous written or oral agreements relating to Executive’s employment,
compensation and employment termination, including the Employment Agreement
(other than the post-termination provisions which survive the termination of the
Employment Agreement as provided therein), but not including any and all stock
option agreements between Executive and the Corporation and any employee benefit
plans or programs.

20.   Interpretation; Enforcement. This Agreement will be interpreted and
enforced according to the laws of the Commonwealth of Pennsylvania, without
regard to its conflicts of laws provision. The parties hereto further agree that
any action to enforce any right or obligation under this Agreement shall be
subject to the exclusive jurisdiction of the courts of the Commonwealth of
Pennsylvania. Each Party hereby consents to personal jurisdiction in any action
brought in any court, federal or state, within the Commonwealth of Pennsylvania
having subject matter jurisdiction in this matter. Each Party hereby irrevocably
waives any objection, including, without limitation, any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdiction.

21.   Amendment. No provision of this Agreement may be modified, amended or
revoked, except in a writing signed by Executive and an authorized official of
the Corporation.

22.   Acknowledgment of Waiver of Claims Under ADEA. Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. Executive and the Corporation agree that this waiver and release
does not apply to any rights that or claims that might arise under the ADEA
after the date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release agreement is in addition to anything of value
to which Executive was already entitled. Executive further acknowledges that he
has been advised by this writing that (a) he has at least twenty-one (21) days
within which to consider this Agreement, (b) he has seven days following the
execution of this Agreement by the Parties to revoke the Agreement and (c) this
Agreement shall not be effective until the revocation period has expired. Any
revocation should be in writing and delivered to the Corporation by the close of
business on the seventh day from the date that Executive signs this Agreement.

[Intentionally Left Blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
WITNESS:
       
 
       
 
        Edward H. Kennedy
 
       
 
  Address:    
 
       
 
       
 
       
 
            TOLLGRADE COMMUNICATIONS, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  Address:   493 Nixon Road
 
      Cheswick, PA 15024

11



--------------------------------------------------------------------------------



 



Exhibit A
CERTIFICATE
The undersigned hereby certifies as follows:

1.   I understand that this certificate will be relied upon by the Chief
Executive Officer and Chief Financial Officer of Tollgrade Communications, Inc.
(the “Corporation”) in making the certifications required of them in the
Corporation’s annual report for its _______ fiscal year on Form 10-K (the
“Annual Report”).

2.   I have reviewed the Annual Report (as distributed on ________, 20___). I
did not participate in the preparation of the Annual Report.

3.   Based on my actual knowledge (without duty of investigation) gained during
my employment by the Corporation, except as set forth in the Schedule attached
hereto, nothing has come to my attention that causes me to believe that the
Annual Report contains any untrue statement of a material fact or omits to state
a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading.

4.   Based on my actual knowledge (without duty of investigation) gained during
my employment by the Corporation, except as set forth in the Schedule attached
hereto, nothing has come to my attention that causes me to believe that the
financial statements and other financial information included in the Annual
Report, do not fairly present in all material respects the financial conditions,
results of operations and cash flows of the corporation as of, and for, the year
ended December 31, __________.

5.   Based on my actual knowledge (without duty of investigation) gained during
my employment by the Corporation, except as set forth in the Schedule attached
hereto, nothing has come to my attention that causes me to believe that there is
any material weakness or significant deficiency in the design or operation of
the Corporation’s disclosure controls and procedures or the Corporation’s
internal controls over financial reporting as they existed and were utilized as
of the last day of my employment by the Corporation, which could adversely
affect the Corporation’s ability to timely and accurately report the financial
and other information required to be disclosed by the Corporation in its
periodic reports required to be filed pursuant to the Securities Exchange Act of
1934, as amended.

Date: ______________, 20___

     
 
   
 
  Edward H. Kennedy

